DETAILED ACTION
Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 
Applicant Argues:
In contrast, Watanabe (see Abstract) describes a complex process to determine the height of a workpiece for robotic manipulation, and does not determine the amount of workpieces remaining or available, let alone the amount of product in a dispenser for consumable products:  The height or stage number of the workpiece is determined from the size of the workpiece image using a stored relation table or arithmetic expression representing relationship between the height or stage number of the workpiece and the size of the work piece. For a plurality of kinds of workpieces, the relation table/arithmetic expression is stored for each kind of work piece and selectively used in accordance of a mark on the workpiece which indicate the kind of workpiece. The obtained positional information on height or stage number is sent to a robot controller so that a robot is operated to a takeout position which is corrected based on the positional information for taking out the workpiece from a stack of workpieces.

Examiner’s Response:In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner further notes that both Stralin and Will teach refill applications from data collected from level measuring.  Watanabe is primarily used to teach a specific type of camera system which can determine the height different/number of products in a stack difference.  Additionally, Watanabe also teaches determining the amount of workpieces remaining (for refill purposes) (see paragraph [0085]).

Applicant Argues:
With respect to the cited portion of Will (paragraph 54), Will describes that the "[c]amera 804, when associated with an end effector 50, may be configured to recognize, detect, and/or read fiducial markers, barcodes, or any other such machine-readable information within field of view 802" and that "sensor 806 may be configured to allow an associated control and/or computer system (not shown) to calculate the height of a stack of products 6 via laser beam 808 for purposes of determining inventory levels of that product." See Will at paragraph [0073]. As such, the camera 804 with the field of view 802 is not the device determining "height of a stack of products 6," which is performed by the sensor (e.g., laser) 806.  Further, Will highlights the different purposes between using the laser/infrared sensor and the camera (see Will, paragraph 55): "[i]n these embodiments, systems associated with vending apparatus 100 may determine inventory levels of products or accessories within the apparatus using the vertical distance traveled by the laser or infrared beam before recognizing an indicia and/or the physical presence of a product or accessory within the magazines or other storage containers." 

Examiner’s Response:
Will teaches using a camera (see paragraph [0071]) as a height sensor also.  Examiner further notes that the combination is capable of teaching such whether Will teaches a camera or not as all are recognized as art equivalent types of sensors as suggested by Savage and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.

For the reasons stated above, the claims stand rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stralin et al. (US 2014/0367401 – hereinafter Stralin) in view of Will et al. (US 2015/0310694 – hereinafter Will) Savage et al. (US 2012/0203376 – hereinafter Savage) and Watanabe et al. (US 2003/0088337 – hereinafter Watanabe).
Re Claims 1, 5-7, and 9:
Stralin discloses a body (2) to hold consumable products (3), the body (2) having an upper portion (near 6) and a lower portion (near 4), the lower portion (near 4) having a dispensing opening (4) through which the consumable products (3) are dispensed to a user, and wherein: the consumable products (3) have a top portion (near 16), and as the consumable products (3) are dispensed the top portion (near 16) move away from the upper portion (near 6) of the body (2); a device (sensor 11) proximate the upper portion (near 6); and a processing device in data communication with the device (sensor 11) configured to determine an amount of consumable products remaining (see paragraphs [0071, 0074, 0075, 0079, 0088, 0100, and 0105]), but fails to teach the top portion has an identification mark, and as the consumable products are dispensed the top portion and identification mark move away from the upper portion of the body; 

Will teaches a top portion has an identification mark (see paragraph [0054]), and as the consumable products are dispensed the top portion and identification mark move away from the upper portion of the body (see Figs. 8A-8C); a (camera/infrared) proximate the upper portion and configured to capture at least a partial image of the identification mark in a viewing field of the (camera/infrared) (see paragraph [0071]); and a processing device in data communication with the (camera/infrared) and configured to determine: an amount of consumable product remaining  (see paragraphs [0038, 0054, 0055, 0058, 0059, 0060-0062, and 0069-0073]).  Re Claims 5-7: Will teaches identification marks (see paragraphs [0038, 0054, 0055, 0059, 0060, 0062, and 0069-00702] – see barcodes as equivalents of trademarks additionally designs).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Stralin with an alternative camera/infrared sensor as suggested in the Will disclosure to provide an art recognized equivalent type sensing device in place of another as capable by one of ordinary skill in the art.

Savage teaches art equivalent recognized sensors [see paragraph [0050]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Stralin with that of Will and Savage to provide an art recognized equivalent type sensing device in place of another as capable by one of ordinary skill in the art.

Watanabe teaches based on the amount of the viewing field occupied by the (product/mark) (see Figs. 1-7, see Abstract),  and wherein the processing device is configured to access a plurality of templates where each of the plurality of templates corresponds to (i) a different amount of the viewing field occupied by the (product/mark) and (ii) a different amount of consumable product (see paragraphs [0031, 0040, 0042-0043, and 0047-0048]) and compare the plurality of templates with the amount of the viewing field occupied by the (product/mark) to match the amount of the viewing field occupied by the (product/mark) to one of the plurality of templates (see paragraphs [0031, 0040, 0042-0043, 0047-0048, and 0054]), and determine the amount of consumable product remaining to be the different amount of consumable product corresponding to the one of the plurality of templates matched to the amount of the viewing field occupied by the (product/mark) (see paragraphs [0031, 0040, 0042-0043, 0047-0048, 0054, and 0084-0086]).  Re Claim 9: Watanabe teaches wherein a partial image of the (product/mark) is a photograph of at least a portion/ characteristic of the identification mark (see paragraph [0071]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Stralin with that of Will, Savage, and Watanabe to allow for a mark to be detectable at different heights for determining product remaining.  Examiner notes that Will teaches such and Watanabe teaches the specifics of a change in size detected by a camera.  Examiner notes the combination would be capable of providing an amount of the viewing field occupied by the identification mark (by the size); an amount of consumable product remaining based on the amount of the viewing field occupied by the identification mark (by the size),and a plurality of templates (stored images which it recognizes) corresponding to a different amount of viewing field occupied (recognizing the size difference/distance) by having the sensor mechanisms function for detecting a size difference as product is dispensed as obvious in view of the cited prior art.

Further Re Claims 2 and 3:
Stralin discloses wherein the consumable products are stacked, folded hand towels (see paragraph [0071]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                             
/K.L.R/Examiner, Art Unit 3651